      Case 2:18-cv-11277-NJB-KWR Document 142 Filed 01/22/21 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


   FREDDIE ROSS, JR.                                                            CIVIL ACTION


   VERSUS                                                                       NO. 18-11277


   WILBERTO DEJARNETTI                                                          SECTION: “G”(4)


                                       ORDER AND REASONS

       Plaintiff Freddie Ross, Jr. (“Ross”) filed this action against Defendant Wilberto Dejarnetti

(“Dejarnetti”) pursuant to the United States Copyright Act, 17 U.S.C. § 101, to declare Ross’s

rights in connection with specific sound recordings, musical compositions, and choreographic

works.1 Dejarnetti brings counterclaims against Ross and third-party claims against Big Freedia

Enterprises LLC and Queen Diva Music LLC pursuant to the United States Copyright Act to

declare Dejarnetti’s rights in connection with specific sound recordings, musical compositions,

and choreographic works. 2 Before the Court is Ross, Big Freedia Enterprises LLC, and Queen

Diva Music LLC’s (collectively, “Movants”) “Motion to Strike.”3 Considering the motion, the

memoranda in support and in opposition, the record, and the applicable law, the Court grants the

motion in part and denies the motion in part.




       1
           Rec. Doc. 1 at 1.
       2
           Rec. Doc. 77.
       3
         Rec. Doc. 78. Paragraph 8 of the amended counterclaim and third-party complaint filed by Dejarnetti states
       that “[d]istinctions among [Ross] personally and the LLCs Big Freedia Enterprises, LLC and Queen Diva
       Music, LLC were not closely observed in the dealings at issue here.” Rec. Doc. 77 at 2. Accordingly, the
       Court refers to counter-defendant Ross and third-party defendants Big Freedia Enterprises, LLC, and Queen
       Diva Music, LLC, collectively as “Movants” for purposes of this Order.


                                                       1
      Case 2:18-cv-11277-NJB-KWR Document 142 Filed 01/22/21 Page 2 of 13




                                          I. Background

A.    Factual Background

       According to the complaint, Ross is a recording actor, author, and performer known as

“Big Freedia.” 4 Ross and Dejarnetti allegedly worked together on various aspects of Ross’s

entertainment career. 5 Specifically, the parties allegedly collaborated to create stage

choreography for Ross’s songs, including “Just Be Free Intro,” “NO Bounce,” “Explode,” “Shake

Session Medley,” “Dangerous,” “Best Beeleevah,” and “Drop” (collectively, the “Choreographic

Works”). 6 Ross also allegedly allowed Dejarnetti to direct and film a number of music videos

(collectively, the “Music Videos”). 7 Ross asserts that he paid thousands of dollars for Dejarnetti’s

services in connection with the Choreographic Works and the Music Videos. 8

       Furthermore, Ross asserts that Dejarnetti sought to involve himself in Ross’s songwriting

sessions. 9 Yet, according to Ross, Dejarnetti would typically arrive at the recording studio

uninvited and offer unsolicited opinions concerning Ross’s music. 10 Dejarnetti’s conduct

allegedly resulted in Ross terminating the parties’ working relationship. 11 When Dejarnetti

learned that Ross intended to terminate the parties’ relationship, Dejarnetti supposedly started


       4
           Rec. Doc. 1 at 1.
       5
           Id. at 2.
       6
           Id.
       7
           Id. at 3, 6.
       8
           Id. at 3.
       9
           Id.
       10
            Id.
       11
            Id.


                                                 2
      Case 2:18-cv-11277-NJB-KWR Document 142 Filed 01/22/21 Page 3 of 13




making “outlandish claims and demands” to Ross—including claiming credit as a co-author and

producer of certain songs, namely “Training Day,” “Best Beeleevah,” “You Already Know,” and

“$100 Bills” (collectively, the “Musical Works”). 12

        Yet, according to Ross, Dejarnetti “contributed nothing to the Musical Works that would

come close to copyrightable subject matter.” 13 Ross seeks a declaratory judgment concerning his

ownership rights in the Choreographic Works and Musical Works. 14 Ross also seeks to recover

damages resulting from Dejarnetti’s alleged breach of contract in connection with the Music

Videos. 15

B.    Procedural Background

       On November 20, 2018, Ross filed a complaint against Dejarnetti in this Court. 16 Ross

encountered multiple difficulties serving the complaint upon Dejarnetti, resulting in multiple

extensions of time to serve.17 On August 23, 2019, the Court granted Ross’s “Motion to Effect

Service Through Alternative Means.” 18 On September 5, 2019, a summons issued to Dejarnetti

was returned as executed. 19




       12
            Id. at 3–4.
       13
            Id.
       14
            Id. at 4–5.
       15
            Id. at 6.
       16
            Id. at 1.

        See Rec. Doc 4; Rec. Doc. 6; Rec. Doc. 6-1; Rec. Doc 7; Rec. Doc. 8; Rec. Doc. 8-1; Rec. Doc. 9; Rec.
       17

       Doc. 10.
       18
            Rec. Doc. 11.
       19
            Rec. Doc. 12.


                                                     3
          Case 2:18-cv-11277-NJB-KWR Document 142 Filed 01/22/21 Page 4 of 13




          On October 16, 2019, Dejarnetti filed a motion to dismiss. 20 On April 16, 2020, the Court

denied Dejarnetti’s motion to dismiss.21

          On May 2, 2020, Dejarnetti filed an “Answer, Defenses, & Counterclaim with Jury

Demand” in response to the complaint filed by Plaintiff. 22 On August 5, 2020, with leave of Court,

Dejarnetti filed “Amended Counterclaim & Third-Party Claims, with Jury Demand” against

Movants. 23 In the amended counterclaim, Dejarnetti brings claims against Movants pursuant to

the United States Copyright Act to declare Dejarnetti’s rights in connection with specific sound

recordings, musical compositions, and choreographic works. 24 Dejarnetti seeks a declaratory

judgment in part to “identify and establish the co-ownership, co-authorship, and creative

contributions” allegedly made by Dejarnetti to the Musical Works. 25 Dejarnetti also brings claims

against Movants for breach of contract and tortious interference with contract under Louisiana

law. 26

      On August 13, 2020, Movants filed the instant motion to strike.”27 In the motion, Movants

move the Court to strike certain “prejudicial allegations” from Dejarnetti’s amended




          20
               Rec. Doc. 16.
          21
               Rec. Doc. 42.
          22
               Rec. Doc. 44.
          23
               Rec. Doc. 77.
          24
               Id.
          25
               Id. at 20.
          26
               Id.
          27
               Rec. Doc. 78.


                                                  4
       Case 2:18-cv-11277-NJB-KWR Document 142 Filed 01/22/21 Page 5 of 13




counterclaim. 28 Dejarnetti filed an opposition to the motion to strike on September 9, 2020. 29 On

September 14, 2020, with leave of Court, Movants filed a reply to the opposition filed by

Dejarnetti. 30

                                      II. Parties’ Arguments

A.    Movants’ Arguments in Support of the Motion to Strike

        Movants urge the Court to strike “certain prejudicial allegations” set forth in Dejarnetti’s

amended counterclaim pursuant to Federal Rule of Civil Procedure 12(f). 31 Specifically, Movants

allege that Dejarnetti’s amended counterclaim contains “numerous allegations of material fact

that were based exclusively on conduct and statements made during the course of the parties’

prior attempts to settle this long-running dispute” in violation of Federal Rule of Evidence 408. 32

In the motion to strike, Movants provide examples of allegations that Movants argue “rely on

statements and conduct that took place in the context of compromise negotiations.” 33 For

example, Movants point to Dejarnetti’s allegation that Ross’s attorney discussed an option for a

“one-time total buyout of all rights to choreography” with Dejarnetti and/or his counsel in October

2018. 34 For this reason, Movants request that the Court “strike any allegation which references

or relies on the parties’ conduct or statements made in the course of attempting to resolve this


        28
             Rec. Doc. 78-1 at 3.
        29
             Rec. Doc. 83.
        30
          Rec. Doc. 86. On October 20, 2020, Movants filed a motion for partial summary judgment seeking
        summary judgment on claims brought by Dejarnetti in the amended counterclaim. Rec. Doc. 88. That
        motion is currently pending before the Court.
        31
             Rec. Doc. 78 at 1.
        32
             Rec. Doc. 78-1 at 3.
        33
             Id. at 5–6.
        34
             Id. at 5.


                                                   5
      Case 2:18-cv-11277-NJB-KWR Document 142 Filed 01/22/21 Page 6 of 13




well-worn dispute.” 35

B.    Dejarnetti’s Arguments in Opposition to the Motion to Strike

       In opposition to the motion to strike, Dejarnetti argues that Federal Rule of Evidence 408

does not apply to the instant dispute for two reasons. 36 First, Dejarnetti relies on non-binding case

law from other federal circuits and federal district courts to argue that Rule 408 is inapplicable

when the claim is based upon “some wrong that was committed in the course of settlement

discussions” 37 Dejarnetti contends that the claim here is based upon an alleged breach of contract

that occurred during settlement negotiations.38

       Second, Dejarnetti argues that Rule 408 does not apply because the communications

referenced in the allegations represent business negotiations as opposed to settlement

negotiations. 39 Specifically, Dejarnetti alleges that the “business negotiations were conducted to

establish precise [payment] amounts and percentages . . . and there was no dispute as to whether

[Dejarnetti] had performed work or as to whether [Ross] was required to pay something for the

performed work.”40 In addition, Dejarnetti argues that “the few references to [Rule] 408 . . . in

the correspondence” do not transform the business negotiations into compromise negotiations. 41

       Dejarnetti also argues that the complaint filed by Ross “makes extensive reference to and

relies upon the exact transactions evidenced by the exact communications” that Movants seek to


       35
            Id. at 7.
       36
            Rec. Doc. 83.
       37
            Id. at 3 (citing Carney v. American University, 151 F.3d 1090, 1095–96 (D.C. Cir. 1998)).
       38
            Id. at 2–3.
       39
            Id. at 4–6.
       40
            Id. at 4.
       41
            Id. at 5–6.


                                                         6
      Case 2:18-cv-11277-NJB-KWR Document 142 Filed 01/22/21 Page 7 of 13




strike from Dejarnetti’s amended counterclaim. 42 Dejarnetti contends that “[Ross’s] own claims

cannot be supported nor can they be answered without reference to the communications that

[Movants] seek[] to exclude.”43 For these reasons, Dejarnetti asks the Court to deny Movants’

motion to strike.44

C.    Movants’ Arguments in Further Support of the Motion to Strike

       In reply, Movants set forth three arguments in further support of the motion to strike. 45

First, Movants argue that the communications at issue were “attempts to resolve a dispute,” not

“mere business negotiations.” 46 Second, Movants reject Dejarnetti’s argument that “the absence

of ‘mutual intention’ to engage in ‘formal settlement negotiations’ renders Rule 408

inapplicable.” 47 In support, Movants point to a text message exchange in which Movants allege

that Dejarnetti invoked Rule 408.48 Third, Movants assert that Dejarnetti relies on the settlement

communications at issue “solely to establish the validity of his claim to authorship, credit and

royalties – exactly the sort of conduct Rule 408 prohibits.” 49

                                              III. Legal Standard

      Federal Rule of Civil Procedure 12(f) provides that “[t]he court may strike from a pleading




       42
            Id. at 6–8.
       43
            Id. at 8.
       44
            Id.
       45
            Rec. Doc. 86.
       46
            Id. at 2.
       47
            Id. (citing Rec. Doc. 83 at 4).
       48
            Id.
       49
            Id. at 3.


                                                      7
      Case 2:18-cv-11277-NJB-KWR Document 142 Filed 01/22/21 Page 8 of 13




an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.”50

Generally, motions to strike are viewed with disfavor and infrequently granted. 51 Fifth Circuit

precedent dictates that a motion to strike “should be granted only when the pleading to be stricken

has no possible relation to the controversy.”52 A district court’s decision on a motion to strike is

reviewed for abuse of discretion.53

       Federal Rule of Evidence 408 governs the admissibility of settlement agreements. 54 Rule

408 prohibits evidence of compromise negotiations, as well as conduct or statements made during

compromise negotiations, from being admitted “either to prove or disprove the validity or amount

of a disputed claim or to impeach by a prior inconsistent statement or contradiction.”55 In Lyondell

Chemical Co. v. Occidental Chemical Corp., the Fifth Circuit explained two rationales underlying

Rule 408:

       These exclusionary powers are grounded in two rationales. First, the relevancy of
       settlement communications is thought to be suspect because they may have been
       an attempt to purchase peace rather than an admission of liability. Second, and
       perhaps most importantly, the rule's exclusion of settlement evidence furthers
       public policy by promoting the voluntary settlement of disputes, which would be
       discouraged if evidence of compromise were later used in court. 56

       Although it does not appear that the United States Court of Appeals for the Fifth Circuit



       50
            Fed. R. Civ. P. 12(f).
       51
          Augustus v. Board of Public Instruction of Escambia, Fla., 306 F.2d 862, 868 (5th Cir. 1962); see
       also Turner v. Ehticon Endo–Surgery, Inc., 2003 WL 22872103 (E.D. La. Dec. 2, 2003) (Berrigan,
       J.) (noting that motions to strike are disfavored and courts grant them on an infrequent basis).
       52
            Augustus, 306 F.2d at 868 (internal citation omitted).
       53
            Cambridge Toxicology Group, Inc. v. Exnicios, 495 F.3d 169, 178 (5th Cir. 2007).
       54
            Fed. R. Evid. 408.
       55
            Fed. R. Evid. 408(a)(1).
       56
            608 F.3d 284, 294–95 (5th Cir. 2010) (internal citations and quotation omitted).


                                                          8
      Case 2:18-cv-11277-NJB-KWR Document 142 Filed 01/22/21 Page 9 of 13




has addressed this issue, other federal district courts have granted motions to strike allegations

containing material from settlement discussions. 57

                                                 IV. Analysis

       Movants urge the Court to strike several allegations set forth in Dejarnetti’s amended

counterclaim pursuant to Federal Rule of Civil Procedure 12(f).58 Specifically, Movants contend

that Dejarnetti’s amended counterclaim contains “numerous allegations of material fact that were

based exclusively on conduct and statements made during the course of the parties’ prior attempts

to settle this long-running dispute” in violation of Federal Rule of Evidence 408. 59 In opposition,

Dejarnetti argues that Federal Rule of Evidence 408 does not apply to the instant dispute.60

Dejarnetti also argues that the complaint filed by Ross “makes extensive reference to and relies

upon the exact transactions evidenced by the exact communications” that Movants now seek to

strike from Dejarnetti’s amended counterclaim. 61

       In the instant motion, Movants identify several “prejudicial allegations” referencing

settlement discussions that it seeks to have stricken from the amended counterclaim filed by


       57
          See, e.g., Philadelphia's Church of Our Savior v. Concord Twp., 2004 WL 1824356, at *2 (E.D. Pa. July
       27, 2004) (“While Rule 408 does not apply to pleadings directly, . . . allegations in a complaint may
       be stricken, under Rule 12(f), as violative of these policies.”); United States ex rel. Alsaker v. CentraCare
       Health Sys., Inc., 2002 WL 1285089, at *2 (D. Minn. June 5, 2002) (“Under Rule 408, evidence of conduct
       or statements made in compromise negotiations is inadmissible to prove liability. Although this is a rule of
       evidence, courts have routinely granted motions to strike allegations in pleadings that fall within the scope
       of Rule 408.”. But see Ocean Garden Prod. Inc. v. Blessings Inc., 2019 WL 396873, at *1 (D. Ariz. Jan. 29,
       2019) (declining to strike contested material from the plaintiff’s complaint because of “the disfavored status
       of motions to strike and uncertainties regarding the admissibility under Rule 408 of the material at issue”);
       DWDubbell Arkansas, LLC v. Bushey, 2020 WL 5765279, at *3 (W.D. Ark. Sept. 28, 2020) (listing cases
       in which various federal district courts found it premature to strike settlement-discussion allegations from a
       pleading).
       58
            Rec. Doc. 78-1 at 3–4 .
       59
            Id. at 3.
       60
            Rec. Doc. 83.
       61
            Id. at 6–8.


                                                        9
     Case 2:18-cv-11277-NJB-KWR Document 142 Filed 01/22/21 Page 10 of 13




Dejarnetti.62 Specifically, Movants seek to strike the following paragraphs, or segments thereof,

from the amended counterclaim filed by Dejarnetti: ¶¶ 77, 78, 90, 96, 107, 108, 116, 121, 126.63

       In the amended counterclaim, Dejarnetti seeks a declaratory judgment to “identify and

establish the co-ownership, co-authorship, and creative contributions” of Dejarnetti to the

Musical Works at issue in this litigation.64 Dejarnetti also brings claims for breach of contract

and tortious interference with contract, seeking to recover damages he allegedly incurred by “not

receiving payments and royalty splits and the non-pecuniary damages of not receiving proper

creative credits for the work.”65 Therefore, Dejarnetti’s assertion that he has a claim of interest in

the Musical Works lies at the heart of his assertion that Movants are liable to Dejarnetti for

payments, royalty splits, and creative credits in connection with the Musical Works.66

       Paragraphs 77 and 96 of the amended counterclaim specifically reference an email sent

from Tim Kappel, counsel for Movants, to Dejarnetti and/or his counsel on October 12, 2018,

approximately one month before this lawsuit was filed. 67 In the October 12, 2018 email, Mr.

Kappel presented Dejarnetti with a settlement offer “in an effort to buy some peace between the

parties.” 68 In paragraph 77 of the amended counterclaim, Dejarnetti relies on this email to allege

       62
            Rec. Doc. 78-1 at 3, 5–6.
       63
          It is unclear whether the instant motion sets forth an exhaustive list of the allegations Movants seek to
       strike from the amended counterclaim. The Court declines to parse the amended counterclaim for additional
       allegations that may contain allegations of a similar nature. Accordingly, the Court addresses only those
       allegations which Movants clearly identify in the instant motion.
       64
            Rec. Doc. 77 at 21–22.
       65
            Id. at 24.
       66
            Id. at 13, 23–25.
       67
          The complaint in this action was filed on November 20, 2018. Rec. Doc. 1. Additionally, emails from
       counsel for Movants indicate that settlement negotiations in this matter began as early as August 2017. See
       Rec. Doc. 78-3.
       68
            Rec. Doc. 78-2 at 2.


                                                      10
     Case 2:18-cv-11277-NJB-KWR Document 142 Filed 01/22/21 Page 11 of 13




that Mr. Kappel acknowledged that “Wilberto Dejarnetti had a claim to interests in the works.”69

In doing so, Dejarnetti clearly relies on statements made during settlement discussions to prove

the validity of his claim. Similarly, in paragraph 96 of the amended counterclaim, Dejarnetti

characterizes the October 12, 2018 email as a communication “to discuss a resolution of the

contract dispute” and references specific terms set forth in the settlement offer. 70 Because Federal

Rule of Evidence 408 prohibits Dejarnetti from relying on statements made during settlement

negotiations to prove the validity of his claim, these allegations are immaterial and must be

stricken pursuant to Federal Rule of Civil Procedure 12(f). Accordingly, the Court strikes

paragraph 77 and 96 of the amended counterclaim in full.

       In paragraph 78 of the amended counterclaim, Dejarnetti states that Mr. Kappel “knew,

and had long known, that producer and co-author Wilberto Dejarnetti possessed copyright,

royalty-split payment, and creative-credit interests in the song, with the dispute being the

amounts.” 71 In paragraph 90, Dejarnetti again squarely references settlement discussions with

counsel for Movants to assert that counsel for Movants “argued falsely and misleadingly that the

contributions of Wilberto Dejarnetti had been ‘de minimus’.”72 Again, Dejarnetti relies on

statements allegedly made during settlement negotiations to prove the validity of his claim.

Therefore, these allegations are immaterial and must be stricken pursuant to Federal Rule of Civil

Procedure 12(f). Accordingly, the Court strikes paragraphs 78 and 90 of the amended

counterclaim in full.



       69
            Rec. Doc. 78 at 14.
       70
            Rec. Doc. 77 at 17.
       71
            Id. at 14.
       72
            Id. at 15–16.


                                                 11
     Case 2:18-cv-11277-NJB-KWR Document 142 Filed 01/22/21 Page 12 of 13




      Similarly, paragraphs 108, 116, 121, and 126 contain the following assertion: “As stated

in detail above, [Movants’] attorney Tim Kappel e-mailed several demands that Wilberto

Dejarnetti must sign agreements retroactively designating already completed work as work made

for hire, and Wilberto Dejarnetti consistently refused to do so because none of the work was or

ever had been a work made for hire.”73 For the reasons described above, such statements are

immaterial and must be stricken from paragraphs 108, 116, 121, and 126.

       Movants also challenge paragraph 107 of the amended counterclaim. Paragraph 107 reads

as follows:

       As set forth above in detail, Wilberto Dejarnetti was a co-author of the musical
       composition “Best Beeleevah”, which was the song recorded for release as a sound
       recording, where the copyright of the musical composition has not been registered
       and the copyright of the sound recording has been registered as Copyright Reg.
       No. SR000841349, at issue here. Wilberto Dejarnetti was producer, director,
       creative director, musical director, and choreographer for the Big Freedia live
       show for which he extensively re-worked the song “Best Beeleevah”, replacing a
       sample for which clearance could not be obtained, and he arranged the song for a
       live musical band. For the “Best Beeleevah” sound recording specifically,
       Wilberto Dejarnetti served as producer for the recording sessions which recorded
       his arrangement of the musical composition which he extensively co-authored.
       Wilberto Dejarnetti served as producer, director, and choreographer of the music
       video for “Best Beeleevah”. Wilberto Dejarnetti therefore had clear authorship or
       co-authorship status for the unregistered musical composition and music video,
       and the registered sound recording of “Best Beeleevah”. 74

       Unlike the other allegations identified by Movants in the instant motion, paragraph 107

does not specifically reference any settlement discussions. Accordingly, the Court declines to

strike paragraph 107 of the amended counterclaim.

                                        V. Conclusion

       Considering the foregoing reasons,


       73
            Id. at 19–23.
       74
            Id. at 19.


                                              12
     Case 2:18-cv-11277-NJB-KWR Document 142 Filed 01/22/21 Page 13 of 13




       IT IS HEREBY ORDERED that the “Motion to Strike” 75 is GRANTED IN PART and

DENIED IN PART. The Motion is GRANTED to the extent that Movants seek to strike from

the amended counterclaim specific paragraphs, or portions thereof, that reference statements

made during settlement negotiations. The Motion is DENIED to the extent that Movants seek to

strike allegations from the amended counterclaim that do not reference statements made during

settlement negotiations.

       IT IS FURTHER ORDERED that paragraphs 77, 78, 90, and 96 are stricken from the

amended counterclaim filed by Dejarnetti.76 The following sentence repeated at paragraphs 108,

116, 121, and 126 is also stricken from the amended counterclaim: “As stated in detail above,

[Movants’] attorney Tim Kappel e-mailed several demands that Wilberto Dejarnetti must sign

agreements retroactively designating already completed work as work made for hire, and

Wilberto Dejarnetti consistently refused to do so because none of the work was or ever had been

a work made for hire.”77
                                               22nd
       NEW ORLEANS, LOUISIANA, this _____ day of January, 2021.




                                                   _________________________________
                                                   NANNETTE JOLIVETTE BROWN
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




       75
            Rec. Doc. 78.
       76
            Rec. Doc. 77 at 13–17.
       77
            Id. at 19–23.


                                              13
